Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/25/2022 have been fully considered but they are not persuasive. Applicant argues that Hoffman et al (US8808164) fails to teach the timing aspect of claim 1 to include “setting the predetermined region based on the gaze position once the first toggle operation is performed (i.e., at a time of switch from optical zoom to electronic zoom) by a speech operation on a speech input device as in claim 1”. Chang et al (US6224542) teaches audio/speech control/command of the endoscope which controls the changing of zooming from optical zoom to electronic zoom. Zooming an endoscope would include a region of interest of the surgeon (i.e. the location of surgeon placed the scope). Chang et al may have used a lens that was manually moved to perform optical zoom; however, Chang et al teaches a first toggle operation (speech/audio control/commands) at a time of switching from optical to an electronic zoom. Additionally, Hoffman et al system includes a controlled switching between an optical zoom lens and digital zooming. Hoffman further teaches the user interface may be used to re-center a digital zoom image. The user interface can be activated by voice control(speech operation) in concert/coordinated with the gaze detection, from a time of the first toggle operation (voice /audio command).  Thus, Chang et al. and Hoffman et al. teaches a known control feature of endoscopic system. First, setting a predetermined region on a basis of the gaze positions (Hoffman et al). Second, speech/audio input to control optical and electronic zooming (Chang and Hoffman). The use of known endoscope functions of zooming, speech commands, and gaze detection are taught by Chang and Hoffman. Thus, a first toggle operation, a command to then change from optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a control circuitry that is activated by speech of the user and coordinated with gaze detection so that a region or whole image on the display are manipulated (moved or zoomed) according the users intentions. 
Applicant has amended independent claim 1 to recite “once ... is performed”; however, this is still in reference to a relative time the user initiates the function. Since the claimed structure is a controller (imaging control circuitry), an imaging device with zoom lens and digital zooming, and a display where the controller provides control commands to the imaging device (to include controlling the zooming) and display, the timing at which any control command is executed is based on the user of the system.  Again, Chang et al teaches a CCU 4 configured to control a zoom function (col. 5, lines 25-35 and col. 6,lines 24-33) of an imaging device on a basis of a first toggle operation (speech or joystick or #14 ) where the medical image captured by the imaging device and displayed on the display screen (9). Hoffman teaches a control circuitry 150 configured to control a zoom function of an imaging device on a basis of a first toggle operation (via handles and buttons ) where the medical image captured by the imaging device and displayed on the display screen and setting a predetermined region on a basis of a gaze position of a detection target on the display screen once the first toggle operation is performed (i.e. user initiates moving the handles or pushing a button; see col. 4, lines 5-26; col. 7, lines 48-55 and col. 9, lines 20-30 and 65-67).  Thus, Chang et al and Hoffman teach providing support for “once… is performed”, since the functions are based on a user activation of the controller which controls the zooming function and all other function of the system. 
In regards to applicant’s arguments on Schneider (US 20150173846), applicant argues that Schneider fails to describe setting a predetermined region based on the gaze position once the first toggle operation is performed. However, Schneider teaches that gaze direction serves as an input indication for the ROI, and accordingly the processing device produces ROI image sequences (paragraphs 35,39, and 146). The gaze detection is partially based on the LOS information. Schneider also teaches that voice activation can be used in conjunction with the head and eye tracking (LOS).  For example, a “zoom on” oral command (paragraph 72), which is a toggle operation. Thus, a first toggle operation, a command to then change optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function. Thus, Schneider also provides support for “once… is performed”, since the functions are based on a user’s activation of the controller which controls the zooming function and all other functions of the system.
Additionally, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Thus, the rejection will be substantially repeated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6224542) in view of Chan et al (US20060181768), in view of Hoffman et al (US8808164).

Regarding claim 1, Chang et al teaches a medical observation apparatus comprising:
an imaging control circuitry (CCU, 4) configured to controls a zoom function of an imaging device (endoscopic camera) on a basis of a first toggle operation (via #14 or speech or joystick) that toggles from a mode that controls an optical zoom with a movement of a zoom lens to a mode that controls an electronic zoom (col. 3,lines 19-25 and 60-65), 
controls the zoom function (col. 5, lines 5-35) so that the electronic zoom is executed on a predetermined region (target area) in a medical image (60) captured by the imaging device (col. 5,lines 36-50) and displayed on a display screen (9), a magnification corresponding to an optical magnification of an optical system including the zoom lens of the imaging device at the time of the first toggle operation –( input control commands via #14 or speech or joystick- see figures 1,4, and 6; col. 5,lines 53-67),
(Chang et al discloses an endoscope which has a scope (2) that has a series of lenses within the scope (col. 3, lines1-5). As discussed by Chang in col. 2, lines 41-60, scopes can be moved back and forth to perform optical zooming. Chang  et al uses voice command or input tools (buttons, pendants, or other devices) that can change imaging from using a manual optical imaging/ zooming to digital zoom. Further, applicant amended claims to include the recitation “circuitry” instead of “section”, however, the term circuitry still broadly encompasses the above claim interpretation and the user manipulating the computer (CCU) with input tools represent circuitry that controls the zooming.)
cancel the electronic zoom on a basis of a second toggle operation (voice control cancelation) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom (col. 5, lines 25-35 and col. 6, lines 24-33), and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom, and 
set the predetermined region (target area) on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen once the first toggle operation is performed,
the first toggle operation being a speech operation performed on a speech input device ((VCS, 10); col. 5, lines 50-60).
Chang et al teaches the toggle to change between optical zoom and electronic zoom. Although, Chang et al fails to specifically disclose controlling the zoom with an optical system including a zoom lens such that a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom and wherein the predetermined region is set on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen once the first toggle operation is performed.
	Chan et al teaches imaging control method using optical and electronic zooming wherein the imaging control circuitry cancels the electronic zoom on a basis of an operation (manually or automatically) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (see paragraph 26 and fig 6). 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to control the zoom use an lower optical magnification, since Chang et al can switch between optical and electronic zoom at the user request (voice or other controller) and perform control of optical and digital  zooming according to users demand (col. 5,lines 25-35); and Chan et al teaches switching from an electronic zoom image to commence further zooming using optical zoom with a lower magnification to provide a clear and focused image to the user on a display. 
 Chang et al further teaches the medical observation apparatus wherein the medical captured image (60) is displayed on a display screen, and the imaging control circuitry (CCU, 4) sets the predetermined region (target area) based the user input. However, the Chang-Chan combination fails to specifically disclose an embodiment wherein controlling the zoom with an optical system including a zoom lens the predetermined region is set on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen from once the first toggle operation is performed.
In the same field of endeavor, Hoffman et al teaches a medical observation apparatus comprising: imaging control circuitry (150) configured to control a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom with movement of a zoom lens (Hoffman teaches mechanical movement of optics, such as lenses-col. 9,lines 40-52) for optical zooming ) to a mode that controls an electronic zoom (col. 3,lines 20-25), an optical magnification of an optical system including a zoom lens of the imaging device at the time of the first toggle operation, and set the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 4,lines 1-17; col. 7,lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen from once the first toggle operation is performed. (Note: “once ... is performed” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed).  Chang- Chan combination teaches that user selection via manual or automatic program based on the changing of the mode for zooming. Hoffman clearly teaches the area/region is based on the user gaze while using the electronic zoom mode and choosing zooming magnification (1x or 2x …) by the user at a time of digital zooming. Hoffman also teaches voice control (speech operation) in concert with the gaze detection (col.4, lines 20-26).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chang-Chan combination to include this feature, as a known methodology for detecting the user’s field of view and interest; and ensures the user/doctor area of interest is clearly and synchronously displayed when using the robotic tools which would be critical in a diagnosis of a human patient. 
As discussed above, Chang et al (US6224542) teaches audio/speech control/command of the endoscope which controls the changing of zooming from optical zoom to electronic zoom. Zooming an endoscope would include a region of interest of the surgeon (i.e. the location of surgeon placed the scope). Chang et al may have used a lens that was manually moved to perform optical zoom; however, Chang et al teaches a first toggle operation (speech/audio control/commands) at a time of switching from optical to an electronic zoom. Additionally, Hoffman et al system includes a controlled switching between an optical zoom lens and digital zooming. Hoffman further teaches the user interface may be used to re-center a digital zoom image. The user interface can be activated by voice control(speech operation) in concert/coordinated with the gaze detection, from a time of the first toggle operation (voice /audio command).  Thus, Chang et al. and Hoffman et al. teaches a known control feature of endoscopic system. First, setting a predetermined region on a basis of the gaze positions (Hoffman et al). Second, speech/audio input to control optical and electronic zooming (Chang and Hoffman). The use of known endoscope functions of zooming, speech commands, and gaze detection are taught by Chang and Hoffman. Thus, a first toggle operation, a command to then change from optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a control circuitry that is activated by speech of the user and coordinated with gaze detection so that a region or whole image on the display are manipulated (moved or zoomed) according the users intentions. 
Applicant has amended independent claim 1 to recite “once ... is performed”; however, this is still in reference to a relative time the user initiates the function. Since the claimed structure is a controller (imaging control circuitry), an imaging device with zoom lens and digital zooming, and a display where the controller provides control commands to the imaging device (to include controlling the zooming) and display, the timing at which any control command is executed is based on the user of the system.  Again, Chang et al teaches a CCU 4 configured to control a zoom function (col. 5, lines 25-35 and col. 6,lines 24-33) of an imaging device on a basis of a first toggle operation (speech or joystick or #14 ) where the medical image captured by the imaging device and displayed on the display screen (9). Hoffman teaches a control circuitry 150 configured to control a zoom function of an imaging device on a basis of a first toggle operation (via handles and buttons ) where the medical image captured by the imaging device and displayed on the display screen and setting a predetermined region on a basis of a gaze position of a detection target on the display screen once the first toggle operation is performed (i.e. user initiates moving the handles or pushing a button; see col. 4, lines 5-26; col. 7, lines 48-55 and col. 9, lines 20-30 and 65-67).  Thus, Chang et al and Hoffman teach providing support for “once… is performed”, since the functions are based on a user activation of the controller which controls the zooming function and all other function of the system. 
Additionally, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 2, the medical observation apparatus according to claim 1, wherein the predetermined region (target area) is a region set in advance with respect to the medical captured image (60; col. 6,lines 25-30-figure6).
Regarding claim 3, the medical observation apparatus according to claim 2, wherein the region set in advance is a region centered on a center position of the medical image (full screen format- col. 6, lines 25-30; figure 6).
Regarding claim 5, Chang-Chan combination fails to teach the medical observation apparatus according to claim 1, wherein the imaging control circuitry (150) configured to:  detect a treatment tool from the medical image from when the first toggle operation was detected, and set the predetermined region on a basis of a position corresponding to the treatment tool in the medical image wherein the predetermined region is centered based on the position corresponding to the treatment tool in the medical image.
	However, detecting the location of treatment tools in medical captured images is known the art.
 	In the same field of endeavor, Hoffman et al teaches  an imaging control section (150) that controls a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the imaging control section controls the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical captured image captured by the imaging device (endoscopic camera), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65); wherein the imaging control circuitry detects a treatment tool (101a, 101c) from the medical captured image from when the first toggle operation was detected (col. 7, lines 50-55), and sets the predetermined region on a basis of a position corresponding to the treatment tool in the medical image (col. 21,lines 1-30 and 49-55; col. 22, lines 53-64) wherein the predetermined region is centered based on the position corresponding to the treatment tool in the medical image (col. 4,lines 15-26). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the tools are properly positioned with the body. 
Regarding claim 10, the medical observation apparatus according to claim 1, wherein the first toggle operation (via #14 or voice control) is an operation performed on an operating device (endoscopic camera) provided in the medical observation apparatus, and the imaging control circuitry controls (CCU, 4) is configured to control the zoom function on a basis of an operation signal output from the operating device in response to the first toggle operation (col. 5, lines 5-35 and 50-60).
Regarding claim 11, the medical observation apparatus according to claim 1, wherein the first toggle operation (via #14 or voice control) is an operation performed on an operating device (endoscopic camera) external to the medical observation apparatus (on the head of the camera and not the optical scope), and
the imaging control circuitry (CCU) is configured to control the zoom function on a basis of an operation signal output from the external operating device in response to the first toggle operation (col. 5,lines 5-35 and 50-60).
Regarding claim 12, the medical observation apparatus according to claim 1, the imaging control circuitry (CCU, 4) is configured to execute a speech recognition process on a speech signal output from the speech input device, and control the zoom function on a basis of a recognition result of the first toggle operation (col. 6,lines 33-57).
Regarding claim 14, the medical observation apparatus according to claim 1, wherein the second toggle operation is an operation performed on an operating device (endoscopic camera) provided in the medical observation apparatus, and
the imaging control circuitry (CCU, 4) is configured to cancel the electronic zoom on a basis of an operation signal output from the operating device in response to the second toggle operation (col. 5,lines 25-35 and col. 6, lines 24-33).
Regarding claim 15, the medical observation apparatus according to claim 1, wherein the second toggle operation is an operation performed on an operating device (voice by microphone or button 14) external to the medical observation apparatus, and the imaging control circuitry (CCU, 4) is configured to cancel the electronic zoom on a basis of an operation signal output from the external operating device in response to the second toggle operation (canceled by surgeon).
Regarding claim 16, the medical observation apparatus according to claim 1, wherein the second toggle operation is a speech operation performed on a speech input device (12), and
the imaging control circuitry (CCU, 4) is configured to execute a speech recognition process on a speech signal output from the speech input device, and cancel the electronic zoom on a basis of a recognition result of the second toggle operation (col. 5,liens 6-35 and col. 6,lines 34-57).
Regarding claim 17, Chang et al teaches other devices can be coupled to the medical observation apparatus according to claim 1. However, Chang-Chan combination fails to specifically disclose the other devices comprises: an arm including a plurality of links joined to each other by one or a plurality of joint sections; and the imaging device supported by the arm.
In the same field of endeavor, Hoffman et al teaches a medical observation apparatus comprising: an imaging control circuitry (150) that controls a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the imaging control section controls the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical captured image captured by the imaging device (endoscopic camera), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65); wherein an arm (158B, 156) including a plurality of links joined to each other by one or a plurality of joint sections; and the imaging device (101B) supported by the arm (see figure 1A). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include arm supported camera that allows the surgeon to remotely control the camera movement using a robotic arm and increases the precision alignment of the imaging device using controlled mechanical arms. 
Regarding claim 18, the method is substantially equivalent to claim 1. See Examiner’s notes in claim 1. 
Regarding claim 19, the Chang-Chan combination fails to specifically disclose the medical observation apparatus according to claim 1, wherein the predetermined region is centered on the gaze position in the medical image. 
In the same field of endeavor, Hoffman et al teaches a medical observation apparatus comprising: imaging control circuitry (150) configured to control a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom with a movement of a zoom lens to a mode that controls an electronic zoom (col. 3,lines 20-25), and set the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 4,lines 1-17; col. 7,lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen from once the first toggle operation is performed, and wherein the predetermined region is centered on the gaze position in the medical image (col. 4,lines 13-26).  (Note: “once… is performed” references a relative time that the user has selected digital zooming and the target area/ predetermined region is displayed).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chang-Chan combination to include this feature, as a known methodology for detecting the user’s field of view and interest; and ensures the user/doctor area of interest is clearly and synchronously displayed when using the robotic tools which would be critical in a diagnosis of a human patient
Regarding claim 20, the medical observation apparatus according to claim 1, wherein the imaging control circuitry controls magnification of the electronic zoom discontinuously and controls magnification of the optical zoom continuously - Chang teaches the voice control, joystick or other control device to focus on a target, switch between zoom levels and that zoom can be performed at a preset rate of one increment per second (col. 5, lines 55-67 and col. 6, lines 34-56). Thus, the control device can start and stop the digital zooming by verbal command or toggle from the user (i.e. after an increment, the digital zooming can be stopped-discontinued, and the optical zoom remains).

Claims 1-3, 5, 10-12, 14- 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6224542) in view of Chan et al (US20060181768), in view of Schneider et al (US20150173864).

Regarding claim 1, Chang et al teaches a medical observation apparatus comprising:
an imaging control circuitry (CCU, 4) configured to controls a zoom function of an imaging device (endoscopic camera) on a basis of a first toggle operation (via #14 or speech or joystick) that toggles from a mode that controls an optical zoom with a movement of a zoom lens to a mode that controls an electronic zoom (col. 3, lines 19-25 and 60-65), 
controls the zoom function (col. 5, lines 5-35) so that the electronic zoom is executed on a predetermined region (target area) in a medical image (60) captured by the imaging device (col. 5,lines 36-50) and displayed on a display screen (9), a magnification corresponding to an optical magnification of an optical system including the zoom lens of the imaging device at the time of the first toggle operation –( input control commands via #14 or speech or joystick- see figures 1,4, and 6; col. 5,lines 53-67),
(Chang discloses an endoscope which has a scope (2) that has a series of lenses within the scope (col. 3, lines1-5). As discussed by Chang in col. 2, lines 41-60, scopes can be moved back and forth to perform optical zooming. Chang uses voice command or input tools (buttons, pendants, or other devices) that can change imaging from using a manual optical imaging/ zooming to digital zoom. Further, applicant amended claims to include the recitation “circuitry” instead of “section”, however, the term circuitry still broadly encompasses the above claim interpretation and the user manipulating the computer (CCU) with input tools represent circuitry that controls the zooming.)
cancel the electronic zoom on a basis of a second toggle operation (voice control cancelation) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom (col. 5, lines 25-35 and col. 6, lines 24-33), and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom, and 
set the predetermined region (target area) on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen from once the first toggle operation is performed,
the first toggle operation being a speech operation performed on a speech input device ((VCS, 10); col. 5, lines 50-60).
Chang et al teaches the toggle to change between optical zoom and electronic zoom. Although, Chang et al fails to specifically disclose controlling the zoom with an optical system including a zoom lens such that a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom and wherein the predetermined region is set on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen from once the first toggle operation is performed.
	Chan et al teaches imaging control method using optical and electronic zooming wherein the imaging control circuitry cancels the electronic zoom on a basis of an operation (manually or automatically) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (see paragraph 26 and fig 6).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to control the zoom use an lower optical magnification, since Chang et al can switch between optical and electronic zoom at the user request (voice or other controller) and perform control of optical and digital  zooming according to users demand (col. 5,lines 25-35); and Chan et al teaches switching from an electronic zoom image to commence further zooming using optical zoom with a lower magnification to provide a clear and focused image to the user on a display. 
 Chang et al further teaches the medical observation apparatus wherein the medical captured image (60) is displayed on a display screen, and the imaging control circuitry (CCU, 4) sets the predetermined region (target area) based the user input. However, the Chang-Chan combination fails to specifically disclose an embodiment wherein controlling the zoom with an optical system including a zoom lens the predetermined region is set on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen once the first toggle operation is performed.
In the same field of endeavor, Schneider et al teaches a medical observation apparatus comprising: imaging control circuitry (206) configured to control a zoom function of an imaging device on a basis of a first toggle operation (paragraph 72) that toggles from a mode that controls an optical zoom with movement of a zoom lens(paragraphs 58 and 60) to a mode that controls an electronic zoom, an optical magnification of an optical system including a zoom lens of the imaging device at the time of the first toggle operation, and
and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (paragraph 58), and 
set the predetermined region(ROI based on LOS)on a basis of a gaze position of a detection target of a gaze detection sensor (paragraphs 39,40, 55and 60-62)the display screen (HMD 208)once the first toggle operation is performed. (Note: “once … is performed” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed).  Chang- Chan combination teaches that user selection via manual or automatic program based on the changing of the mode for zooming. Schneider et al clearly teaches the area/region is based on the user gaze while using the electronic zoom mode. Schneider also teaches voice control (speech operation) in concert with the gaze detection (paragraphs 70 and72).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chang-Chan combination to include this feature, as a known methodology for detecting the user’s field of view and interest; and ensures the user/doctor area of interest is clearly and synchronously displayed when using the robotic tools which would be critical in a diagnosis of a human patient. 
As discussed above, Chang et al (US6224542) teaches audio/speech control/command of the endoscope which controls the changing of zooming from optical zoom to electronic zoom. Zooming an endoscope would include a region of interest of the surgeon (i.e. the location of surgeon placed the scope). Chang et al may have used a lens that was manually moved to perform optical zoom; however, Chang et al teaches a first toggle operation (speech/audio control/commands) at a time of switching from optical to an electronic zoom. Additionally, Hoffman et al system includes a controlled switching between an optical zoom lens and digital zooming. Hoffman further teaches the user interface may be used to re-center a digital zoom image. The user interface can be activated by voice control(speech operation) in concert/coordinated with the gaze detection, from a time of the first toggle operation (voice /audio command).  Thus, Chang et al. and Hoffman et al. teaches a known control feature of endoscopic system. First, setting a predetermined region on a basis of the gaze positions (Hoffman et al). Second, speech/audio input to control optical and electronic zooming (Chang and Hoffman). The use of known endoscope functions of zooming, speech commands, and gaze detection are taught by Chang and Hoffman. Thus, a first toggle operation, a command to then change from optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a control circuitry that is activated by speech of the user and coordinated with gaze detection so that a region or whole image on the display are manipulated (moved or zoomed) according the users intentions. 
Applicant has amended independent claim 1 to recite “once ... is performed”; however, this is still in reference to a relative time the user initiates the function. Since the claimed structure is a controller (imaging control circuitry), an imaging device with zoom lens and digital zooming, and a display where the controller provides control commands to the imaging device (to include controlling the zooming) and display, the timing at which any control command is executed is based on the user of the system.  Again, Chang et al teaches a CCU 4 configured to control a zoom function (col. 5, lines 25-35 and col. 6,lines 24-33) of an imaging device on a basis of a first toggle operation (speech or joystick or #14 ) where the medical image captured by the imaging device and displayed on the display screen (9). Hoffman teaches a control circuitry 150 configured to control a zoom function of an imaging device on a basis of a first toggle operation (via handles and buttons ) where the medical image captured by the imaging device and displayed on the display screen and setting a predetermined region on a basis of a gaze position of a detection target on the display screen once the first toggle operation is performed (i.e. user initiates moving the handles or pushing a button; see col. 4, lines 5-26; col. 7, lines 48-55 and col. 9, lines 20-30 and 65-67).  Thus, Chang et al and Hoffman teach providing support for “once… is performed”, since the functions are based on a user activation of the controller which controls the zooming function and all other function of the system. 


As also discussed above, in regards to applicant’s arguments on Schneider (US 20150173846), applicant argues that Schneider fails to describe setting a predetermined region based on the gaze position once the first toggle operation is performed. However, Schneider teaches that gaze direction serves as an input indication for the ROI, and accordingly the processing device produces ROI image sequences (paragraphs 35,39, and 146). The gaze detection is partially based on the LOS information. Schneider also teaches that voice activation can be used in conjunction with the head and eye tracking (LOS).  For example, a “zoom on” oral command (paragraph 72), which is a toggle operation. Thus, a first toggle operation, a command to then change optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function. Thus, Schneider also provides support for “once… is performed”, since the functions are based on a user’s activation of the controller which controls the zooming function and all other functions of the system.
Additionally, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 2, the medical observation apparatus according to claim 1, wherein the predetermined region (target area) is a region set in advance with respect to the medical captured image (60; col. 6,lines 25-30-figure6).
Regarding claim 3, the medical observation apparatus according to claim 2, wherein the region set in advance is a region centered on a center position of the medical image (full screen format- col. 6, lines 25-30; figure 6).
Regarding claim 5, Chang-Chan combination fails to teach the medical observation apparatus according to claim 1, wherein the imaging control circuitry (150) configured to:  detect a treatment tool from the medical image from when the first toggle operation was detected, and set the predetermined region on a basis of a position corresponding to the treatment tool in the medical image wherein the predetermined region is centered based on the position corresponding to the treatment tool in the medical image.
	However, detecting the location of treatment tools in medical captured images is known the art.
 	In the same field of endeavor, Schneider et al teaches  an imaging control section (206) that controls a zoom function of an imaging device on a basis of a first toggle operation (paragraph 72) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the imaging control section controls the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-paragraphs 40,55,60,62) in a medical captured image captured by the imaging device (camera), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (digital zoom requested by the surgeon); wherein the imaging control circuitry detects a treatment tool (light source or surgical tools) from the medical captured image from when the first toggle operation was detected, and sets the predetermined region on a basis of a position corresponding to the treatment tool in the medical image (paragraphs 55,60-62,142) wherein the predetermined region is centered based on the position corresponding to the treatment tool in the medical image. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the tools are properly positioned with the body. 
Regarding claim 10, the medical observation apparatus according to claim 1, wherein the first toggle operation (via #14 or voice control) is an operation performed on an operating device (endoscopic camera) provided in the medical observation apparatus, and the imaging control circuitry controls (CCU, 4) is configured to control the zoom function on a basis of an operation signal output from the operating device in response to the first toggle operation (col. 5, lines 5-35 and 50-60).
Regarding claim 11, the medical observation apparatus according to claim 1, wherein the first toggle operation (via #14 or voice control) is an operation performed on an operating device (endoscopic camera) external to the medical observation apparatus (on the head of the camera and not the optical scope), and
the imaging control circuitry (CCU) is configured to control the zoom function on a basis of an operation signal output from the external operating device in response to the first toggle operation (col. 5,lines 5-35 and 50-60).
Regarding claim 12, the medical observation apparatus according to claim 1, the imaging control circuitry (CCU, 4) is configured to execute a speech recognition process on a speech signal output from the speech input device, and control the zoom function on a basis of a recognition result of the first toggle operation (col. 6,lines 33-57).
Regarding claim 14, the medical observation apparatus according to claim 1, wherein the second toggle operation is an operation performed on an operating device (endoscopic camera) provided in the medical observation apparatus, and
the imaging control circuitry (CCU, 4) is configured to cancel the electronic zoom on a basis of an operation signal output from the operating device in response to the second toggle operation (col. 5,lines 25-35 and col. 6, lines 24-33).
Regarding claim 15, the medical observation apparatus according to claim 1, wherein the second toggle operation is an operation performed on an operating device (voice by microphone or button 14) external to the medical observation apparatus, and the imaging control circuitry (CCU, 4) is configured to cancel the electronic zoom on a basis of an operation signal output from the external operating device in response to the second toggle operation (canceled by surgeon).
Regarding claim 16, the medical observation apparatus according to claim 1, wherein the second toggle operation is a speech operation performed on a speech input device (12), and
the imaging control circuitry (CCU, 4) is configured to execute a speech recognition process on a speech signal output from the speech input device, and cancel the electronic zoom on a basis of a recognition result of the second toggle operation (col. 5,liens 6-35 and col. 6,lines 34-57).
Regarding claim 18, the method is substantially equivalent to claim 1. See Examiner’s notes in claim 1. 
Regarding claim 19, the Chang-Chan combination fails to specifically disclose the medical observation apparatus according to claim 1, wherein the predetermined region is centered on the gaze position in the medical image. 
In the same field of endeavor, Schneider et al teaches a medical observation apparatus comprising: imaging control circuitry (206) configured to control a zoom function of an imaging device on a basis of a first toggle operation (paragraph 72) that toggles from a mode that controls an optical zoom with movement of a zoom lens(paragraphs 58 and 60) to a mode that controls an electronic zoom, an optical magnification of an optical system including a zoom lens of the imaging device at the time of the first toggle operation, and
and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (paragraph 58), and 
set the predetermined region(ROI based on LOS)on a basis of a gaze position of a detection target of a gaze detection sensor (paragraphs 39,40, 55and 60-62)the display screen (HMD 208) once the first toggle operation is performed. (Note: “once… is performed” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed); wherein the predetermined region is centered on the gaze position (paragraph 131) in the medical image.
Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chang-Chan combination to include this feature, as a known methodology for detecting the user’s field of view and interest; and ensures the user/doctor area of interest is clearly and synchronously displayed when using surgical tools which would be critical in a diagnosis of a human patient
Regarding claim 20, the medical observation apparatus according to claim 1, wherein the imaging control circuitry controls magnification of the electronic zoom discontinuously and controls magnification of the optical zoom continuously - Chang teaches the voice control, joystick or other control device to focus on a target, switch between zoom levels and that zoom can be performed at a preset rate of one increment per second (col. 5, lines 55-67 and col. 6, lines 34-56). Thus, the control device can start and stop the digital zooming by verbal command or toggle from the user (i.e. after an increment, the digital zooming can be stopped-discontinued, and the optical zoom remains).

Claims 1-3, 5- 9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 8808164) in view of Melder et al (US20120162401), further in view of Chan et  al (US20060181768).

Regarding claim 1, Hoffman et al teaches a medical observation apparatus comprising: an imaging control circuitry (150) configured to control a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom with movement of a zoom lens (Hoffman teaches mechanical movement of optics, such as lenses-col. 9,lines 40-52)to a mode that controls an electronic zoom,
control the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical image captured by the imaging device (endoscopic camera)  and displayed on a display screen (154,164-col. 3,lines 20-25), at a magnification corresponding to an optical magnification of an optical system including the zoom lens of the imaging device at the time of the first toggle operation (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65-Hoffman teaches the voice control, mouse or zoom buttons to focus on a target and switch between zoom levels-col. 23,lines 25-30; col. 21. Thus, the control device can start as a verbal command or pushed button by the user to control the zooming); and 
set the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 7, lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen from “once” of the first toggle operation is performed (Note: “once… is performed” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed), the first toggle operation being a speech operation performed on a speech input device (col.4, lines 20-26).  Hoffman et al clearly teaches the area/region is based on the user gaze while using the electronic zoom mode and choosing zooming magnification (1x or 2x …) by the user at a time of digital zooming.
	However, Hoffman et al doesn’t specifically disclose the imaging control circuitry cancels the electronic zoom on a basis of a second toggle operation that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom 
In the same field of endeavor, Melder et al teaches a medical observation apparatus (32) comprising: imaging control circuitry (50,52,54) configured to control a zoom function of an imaging device on a basis of a first toggle operation that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom (see paragraph 40), 
control the zoom function so that the electronic zoom is executed on a predetermined region in a medical image captured by the imaging device (see paragraph 40-41) and displayed on the display screen, at a magnification corresponding to an optical magnification of an optical system of the imaging device at the time of the first toggle operation (at a time), wherein the imaging control circuitry controls magnification of the electronic zoom discontinuously and controls magnification of the optical zoom continuously (see paragraph 40);
cancel the electronic zoom on a basis of a second toggle operation (at a time) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom (see paragraphs 40-41). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide the user more control over the output imaging data.
Hoffman-Melder combination teaches the toggle to change between optical zoom and electronic zoom at time. Although, Hoffman-Melder combination fails to specifically disclose controlling the zoom such that a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom. 
	Chan et al teaches imaging control method using optical and electronic zooming wherein the imaging control circuitry cancels the electronic zoom on a basis of an operation (manually or automatically) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (see paragraph 26 and fig 6). 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to control the zoom use an lower optical magnification, since Hoffman-Melder combination can switch between optical and electronic zoom at the user request and perform zooming according to users demands; and Chan teaches switching from an electronic zoom image to commence further zooming using optical zoom with a lower magnification to provide a clear and focused image to the user. 
As discussed above, Chang et al (US6224542) teaches audio/speech control/command of the endoscope which controls the changing of zooming from optical zoom to electronic zoom. Zooming an endoscope would include a region of interest of the surgeon (i.e. the location of surgeon placed the scope). Chang et al may have used a lens that was manually moved to perform optical zoom; however, Chang et al teaches a first toggle operation (speech/audio control/commands) at a time of switching from optical to an electronic zoom. Additionally, Hoffman et al system includes a controlled switching between an optical zoom lens and digital zooming. Hoffman further teaches the user interface may be used to re-center a digital zoom image. The user interface can be activated by voice control(speech operation) in concert/coordinated with the gaze detection, from a time of the first toggle operation (voice /audio command).  Thus, Chang et al. and Hoffman et al. teaches a known control feature of endoscopic system. First, setting a predetermined region on a basis of the gaze positions (Hoffman et al). Second, speech/audio input to control optical and electronic zooming (Chang and Hoffman). The use of known endoscope functions of zooming, speech commands, and gaze detection are taught by Chang and Hoffman. Thus, a first toggle operation, a command to then change from optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a control circuitry that is activated by speech of the user and coordinated with gaze detection so that a region or whole image on the display are manipulated (moved or zoomed) according the users intentions. 
Applicant has amended independent claim 1 to recite “once ... is performed”; however, this is still in reference to a relative time the user initiates the function. Since the claimed structure is a controller (imaging control circuitry), an imaging device with zoom lens and digital zooming, and a display where the controller provides control commands to the imaging device (to include controlling the zooming) and display, the timing at which any control command is executed is based on the user of the system.  Again, Chang et al teaches a CCU 4 configured to control a zoom function (col. 5, lines 25-35 and col. 6,lines 24-33) of an imaging device on a basis of a first toggle operation (speech or joystick or #14 ) where the medical image captured by the imaging device and displayed on the display screen (9). Hoffman teaches a control circuitry 150 configured to control a zoom function of an imaging device on a basis of a first toggle operation (via handles and buttons ) where the medical image captured by the imaging device and displayed on the display screen and setting a predetermined region on a basis of a gaze position of a detection target on the display screen once the first toggle operation is performed (i.e. user initiates moving the handles or pushing a button; see col. 4, lines 5-26; col. 7, lines 48-55 and col. 9, lines 20-30 and 65-67).  Thus, Chang et al and Hoffman teach providing support for “once… is performed”, since the functions are based on a user activation of the controller which controls the zooming function and all other function of the system.  
Additionally, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 2, the medical observation apparatus according to claim 1, wherein the predetermined region is a region set in advance with respect to the medical image (col. 18, lines 25-60).
Regarding claim 3, the medical observation apparatus according to claim 2, wherein the region set in advance is a region centered on a center position of the medical image (col. 18, lines 25-60 and col. 19, lines 60-65).
Regarding claim 5, the medical observation apparatus according to claim 1, wherein the imaging control circuitry is configured to detect a treatment tool (101a, 101c) from the medical image from when the first toggle operation was detected (col. 7, lines 50-55), and set the predetermined region on a basis of a position corresponding to the treatment tool in the medical captured image (col. 21, lines 1-30 and 49-55; col. 22, lines 53-64), wherein the predetermined region is centered based on the position corresponding to the treatment tool in the medical image (col. 4,lines 15-26).
Regarding claim 6, Hoffman et al  teaches the medical observation apparatus according to claim 5, wherein the imaging control circuitry (150) is configured to estimate a position of an affected area relative to the position of the treatment tool in the medical captured image, and treat the estimated position of the affected area as the position corresponding to the treatment tool. Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 7, Hoffman et al teaches the medical observation apparatus according to claim 6, wherein the treatment tool is a pair of retractors (see figures 1b and 5a), and the imaging control section (150) is configured to estimate an intermediate position between the pair of retractors as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology. 
As discussed above, Hoffman et al figure 5a clearly shows a tool that can retract some tissue or an organ. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the control circuitry has a positioning algorithm to ensure the tools are aligned with the surgeons desired location which would include positioning an organ or tissue in between the retractor legs/blade pair. Although Hoffman-Melder-Chan combination fails to specifically disclose the controller (algorithm) includes “estimation” of position, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 8, Hoffman et al teaches the medical observation apparatus according to claim 6, wherein the treatment tool is an energy treatment tool (see col. 5,lines 1-12), and the imaging control circuitry is configured to estimate a front edge position of the energy treatment tool as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 9, Hoffman et al teaches the medical observation apparatus according to claim 6, wherein the treatment tool is forceps (see figure 1b and 5-col. 5, lines 3-11), and the imaging control circuitry is configured to estimate a front edge position of the forceps as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 17, the medical observation apparatus according to claim 1, wherein an arm (158B, 156) including a plurality of links joined to each other by one or a plurality of joint sections; and the imaging device (101B) supported by the arm (see figure 1A).
Regarding claim 18, the method is substantially equivalent to claim 1. See Examiner’s notes in claim 1. 
Regarding claim 19, Hoffman et al teaches a medical observation apparatus comprising: imaging control circuitry (150) configured to control a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom (col. 3,lines 20-25), and set the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 4,lines 1-17; col. 7,lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen from at a time of the first toggle operation, and wherein the predetermined region is centered on the gaze position in the medical image (col. 4,lines 13-26).  (Note: “at a time” references a relative time that the user has selected digital zooming and the target area/ predetermined region is displayed).  
Regarding claim 20, see Examiner’s notes in claim 1.

Claims 1-3, 5- 9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 8808164) in view of Melder et al (US20120162401), further in view of Schneider et al (US20150173846). 

Regarding claim 1, Hoffman et al teaches a medical observation apparatus comprising: an imaging control circuitry (150) configured to control a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom with movement of a zoom lens (Hoffman teaches mechanical movement of optics, such as lenses-col. 9,lines 40-52)to a mode that controls an electronic zoom,
control the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical image captured by the imaging device (endoscopic camera)  and displayed on a display screen (154,164-col. 3,lines 20-25), at a magnification corresponding to an optical magnification of an optical system including the zoom lens of the imaging device at the time of the first toggle operation (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65-Hoffman teaches the voice control, mouse or zoom buttons to focus on a target and switch between zoom levels-col. 23,lines 25-30; col. 21. Thus, the control device can start as a verbal command or pushed button by the user to control the zooming); and 
set the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 7, lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen from “once” of the first toggle operation is performed (Note: “once … is performed” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed), the first toggle operation being a speech operation performed on a speech input device (col.4, lines 20-26).  Hoffman clearly teaches the area/region is based on the user gaze while using the electronic zoom mode and choosing zooming magnification (1x or 2x …) by the user at a time of digital zooming.
	However, Hoffman et al doesn’t specifically disclose the imaging control circuitry cancels the electronic zoom on a basis of a second toggle operation that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom 
In the same field of endeavor, Melder et al teaches a medical observation apparatus (32) comprising: imaging control circuitry (50,52,54) configured to control a zoom function of an imaging device on a basis of a first toggle operation that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom (see paragraph 40), 
control the zoom function so that the electronic zoom is executed on a predetermined region in a medical image captured by the imaging device (see paragraph 40-41) and displayed on the display screen, at a magnification corresponding to an optical magnification of an optical system of the imaging device at the time of the first toggle operation (at a time), wherein the imaging control circuitry controls magnification of the electronic zoom discontinuously and controls magnification of the optical zoom continuously (see paragraph 40);
cancel the electronic zoom on a basis of a second toggle operation (at a time) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom (see paragraphs 40-41). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide the user more control over the output imaging data.
Hoffman-Melder combination teaches the toggle to change between optical zoom and electronic zoom at time. Although, Hoffman-Melder combination fails to specifically disclose controlling the zoom such that a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom. 
In the same field of endeavor, Schneider et al teaches a medical observation apparatus comprising: imaging control circuitry (206) configured to control a zoom function of an imaging device on a basis of a first toggle operation (paragraph 72) that toggles from a mode that controls an optical zoom with movement of a zoom lens(paragraphs 58 and 60) to a mode that controls an electronic zoom, an optical magnification of an optical system including a zoom lens of the imaging device at the time of the first toggle operation, and
and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (paragraph 58), and 
set the predetermined region(ROI based on LOS)on a basis of a gaze position of a detection target of a gaze detection sensor (paragraphs 39,40, 55and 60-62)the display screen (HMD 208)once the first toggle operation is performed. (Note: “once … is performed” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed).  Chang- Chan combination teaches that user selection via manual or automatic program based on the changing of the mode for zooming. Schneider et al clearly teaches the area/region is based on the user gaze while using the electronic zoom mode. Schneider also teaches voice control (speech operation) in concert with the gaze detection (paragraphs 70 and72).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hoffman-Melder combination to include this feature, as a known methodology for detecting the user’s field of view and interest; and ensures the user/doctor area of interest is clearly and synchronously displayed when using the robotic tools which would be critical in a diagnosis of a human patient. 

As discussed above, Chang et al (US6224542) teaches audio/speech control/command of the endoscope which controls the changing of zooming from optical zoom to electronic zoom. Zooming an endoscope would include a region of interest of the surgeon (i.e. the location of surgeon placed the scope). Chang et al may have used a lens that was manually moved to perform optical zoom; however, Chang et al teaches a first toggle operation (speech/audio control/commands) at a time of switching from optical to an electronic zoom. Additionally, Hoffman et al system includes a controlled switching between an optical zoom lens and digital zooming. Hoffman further teaches the user interface may be used to re-center a digital zoom image. The user interface can be activated by voice control(speech operation) in concert/coordinated with the gaze detection, from a time of the first toggle operation (voice /audio command).  Thus, Chang et al. and Hoffman et al. teaches a known control feature of endoscopic system. First, setting a predetermined region on a basis of the gaze positions (Hoffman et al). Second, speech/audio input to control optical and electronic zooming (Chang and Hoffman). The use of known endoscope functions of zooming, speech commands, and gaze detection are taught by Chang and Hoffman. Thus, a first toggle operation, a command to then change from optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a control circuitry that is activated by speech of the user and coordinated with gaze detection so that a region or whole image on the display are manipulated (moved or zoomed) according the users intentions. 
Applicant has amended independent claim 1 to recite “once ... is performed”; however, this is still in reference to a relative time the user initiates the function. Since the claimed structure is a controller (imaging control circuitry), an imaging device with zoom lens and digital zooming, and a display where the controller provides control commands to the imaging device (to include controlling the zooming) and display, the timing at which any control command is executed is based on the user of the system.  Again, Chang et al teaches a CCU 4 configured to control a zoom function (col. 5, lines 25-35 and col. 6,lines 24-33) of an imaging device on a basis of a first toggle operation (speech or joystick or #14 ) where the medical image captured by the imaging device and displayed on the display screen (9). Hoffman teaches a control circuitry 150 configured to control a zoom function of an imaging device on a basis of a first toggle operation (via handles and buttons ) where the medical image captured by the imaging device and displayed on the display screen and setting a predetermined region on a basis of a gaze position of a detection target on the display screen once the first toggle operation is performed (i.e. user initiates moving the handles or pushing a button; see col. 4, lines 5-26; col. 7, lines 48-55 and col. 9, lines 20-30 and 65-67).  Thus, Chang et al and Hoffman teach providing support for “once… is performed”, since the functions are based on a user activation of the controller which controls the zooming function and all other function of the system. 
As discussed above, in regards to applicant’s arguments on Schneider (US 20150173846), applicant argues that Schneider fails to describe setting a predetermined region based on the gaze position once the first toggle operation is performed. However, Schneider teaches that gaze direction serves as an input indication for the ROI, and accordingly the processing device produces ROI image sequences (paragraphs 35,39, and 146). The gaze detection is partially based on the LOS information. Schneider also teaches that voice activation can be used in conjunction with the head and eye tracking (LOS).  For example, a “zoom on” oral command (paragraph 72), which is a toggle operation. Thus, a first toggle operation, a command to then change optical zoom to digital zoom, would occurs at a time of the user initiating a command (orally or physically) to change a function. Thus, Schneider also provides support for “once… is performed”, since the functions are based on a user’s activation of the controller which controls the zooming function and all other functions of the system.
Additionally, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 2, the medical observation apparatus according to claim 1, wherein the predetermined region is a region set in advance with respect to the medical image (col. 18, lines 25-60).
Regarding claim 3, the medical observation apparatus according to claim 2, wherein the region set in advance is a region centered on a center position of the medical image (col. 18, lines 25-60 and col. 19, lines 60-65).
Regarding claim 5, the medical observation apparatus according to claim 1, wherein the imaging control circuitry is configured to detect a treatment tool (101a, 101c) from the medical image from when the first toggle operation was detected (col. 7, lines 50-55), and set the predetermined region on a basis of a position corresponding to the treatment tool in the medical captured image (col. 21, lines 1-30 and 49-55; col. 22, lines 53-64), wherein the predetermined region is centered based on the position corresponding to the treatment tool in the medical image (col. 4,lines 15-26).
Regarding claim 6, Hoffman et al teaches the medical observation apparatus according to claim 5, wherein the imaging control circuitry (150) is configured to estimate a position of an affected area relative to the position of the treatment tool in the medical captured image, and treat the estimated position of the affected area as the position corresponding to the treatment tool. Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Schneider fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 7, Hoffman et al teaches the medical observation apparatus according to claim 6, wherein the treatment tool is a pair of retractors (see figures 1b and 5a), and the imaging control section (150) is configured to estimate an intermediate position between the pair of retractors as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Schneider fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology. 
As discussed above, Hoffman et al figure 5a clearly shows a tool that can retract some tissue or an organ. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the control circuitry has a positioning algorithm to ensure the tools are aligned with the surgeons desired location which would include positioning an organ or tissue in between the retractor legs/blade pair. Although Hoffman-Melder-Schneider combination fails to specifically disclose the controller (algorithm) includes “estimation” of position, the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 8, Hoffman teaches the medical observation apparatus according to claim 6, wherein the treatment tool is an energy treatment tool (see col. 5,lines 1-12), and the imaging control circuitry is configured to estimate a front edge position of the energy treatment tool as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Schneider fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 9, Hoffman teaches the medical observation apparatus according to claim 6, wherein the treatment tool is forceps (see figure 1b and 5-col. 5, lines 3-11), and the imaging control circuitry is configured to estimate a front edge position of the forceps as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeon’s gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Schneider fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 17, the medical observation apparatus according to claim 1, wherein an arm (158B, 156) including a plurality of links joined to each other by one or a plurality of joint sections; and the imaging device (101B) supported by the arm (see figure 1A).
Regarding claim 18, the method is substantially equivalent to claim 1. See Examiner’s notes in claim 1. 
Regarding claim 19, Hoffman teaches a medical observation apparatus comprising: imaging control circuitry (150) configured to control a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom (col. 3,lines 20-25), and set the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 4,lines 1-17; col. 7,lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen once the first toggle operation is performed, and wherein the predetermined region is centered on the gaze position in the medical image (col. 4,lines 13-26).  (Note: “once … is performed” references a relative time that the user has selected digital zooming and the target area/ predetermined region is displayed).  
Regarding claim 20, see Examiner’s notes in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tesar et al (US20170143442) teaches a surgical visualization system and display; Lepinski et al “Using Eye Contact and Context Speech Recognition for Hands-Free Surgical Charting (2008); Peine (US20170071681) teaches system for controlling a camera position in a surgical robot; Ose Koji (JP201153202-IDS REF) teaches switching between optical and electronic zoom with magnification of the image based on the surgeon gaze.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH